Order entered September 12, 2018




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-00310-CR
                                       No. 05-18-00530-CR
                                       No. 05-18-00531-CR
                                       No. 05-18-00532-CR
                                       No. 05-18-00533-CR
                                       No. 05-18-00534-CR

                            BLAKE ANTHONY ERVIN, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 5
                                   Dallas County, Texas
                     Trial Court Cause Nos. F17-71200-L, F17-40081-L,
                   F17-71199-L, F17-75838-L, F17-75876-L & F17-75942-L

                                            ORDER
       Before the Court is appellant’s September 7, 2018 request to review the appellate record

in order to file a pro se response to counsel’s Anders brief. Appellant’s request is GRANTED to

the extent we ORDER counsel Dianne Jones-McVay to send appellant copies of the clerk’s and

reporter’s records and to provide this Court, within FIFTEEN DAYS of the date of this order,

with written verification that the records have been sent to appellant.
         Appellant’s pro se response to the Anders brief is due by October 30, 2018. If appellant

does not file a pro se response by October 30, 2018, the appeals will be submitted upon the brief

of counsel.

         We DIRECT the Clerk to send a copy of this order, by electronic transmission, to

appellate counsel Dianne Jones-McVay and to counsel for the State.

         We further DIRECT the Clerk to send a copy of this order, by first-class mail, to Blake

Anthony Ervin, TDCJ No. 2183892, Coffield Unit, 2661 FM 2054, Tennessee Colony, Texas

75884.

                                                     /s/    LANA MYERS
                                                            JUSTICE